Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                 Case No.: 1:20-cv-22044-JEM

  GOVERNMENT EMPLOYEES INSURANCE
  CO., et. al.
  Plaintiffs
  v.
  MIAMI MEDICAL GROUP, INC., et.al.
  Defendants
  _______________________________________
   DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO
                              FED.R.CIV.PRO. 12(b)(6)

         Defendants, Miami Medical Group, Inc., Juan Jimenez, Graciela Jimenez, Jose Marquez,

  M.D., Maria Nodarse, D.C., Yara Vazquez and Hai Uzan (hereinafter collectively “Miami

  Medical”), by and through their undersigned counsel, do hereby Move this Honorable Court

  pursuant to Federal Rule of Civil Procedure 12(b)(6) to Dismiss Plaintiff’s Complaint and in

  support thereof aver as follows:

  I.     GEICO ALLEGES A BILLING DISPUTE BUT FAILS TO STATE A
         PLAUSIBLE CLAIM FOR FRAUD

         GEICO’s overwrought Complaint attempts to elevate a dispute about the technical

  requirements of PIP billing into a salacious RICO conspiracy. It does so solely on the bald

  conclusion that a medical doctor who submits a bill for straightforward physical therapy services,

  provided under the doctor’s general or indirect supervision by people specially trained in the

  provision of such services, does so intending to commit criminal fraud. That it takes GEICO 312

  pages to construct this accusation instead of, say, a simple call to the local police department, alone

  exposes its accusation of fraud to be an invention of business consultants and lawyers rather than

  any legitimate controversy.



                                                    1
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 2 of 21



          The Complaint’s very size alone states the obvious: the level of supervision required by

  Florida law of medical doctors over “incident to” services provided by unlicensed assistants in

  order for the doctor to bill for said services is not clear. It is only after parsing portions of various

  state, federal, and secondary sources that GEICO conclude the level legally required is “direct”

  and that doctors are therefore required to be physically present within the room as incident-to

  services are performed in order to bill for them under the doctor’s name. Despite the intricacy of

  the analysis needed to reach it, GEICO blithely announces its conclusion to be so obvious that any

  doctor who acts in contradiction of it is, essentially, John Gotti.

          The Complaint attempts to gird itself with a secondary, purely legal conclusion that is just

  plain logically impossible on its face. It posits that the Miami Medical Defendants must have

  committed criminal fraud because each of their records so obviously reflected unnecessary and

  unreasonable care that anyone “legitimately” reviewing any one them would have concluded

  immediately upon doing so that each was entirely fraudulent…except for the GEICO PIP adjusters

  who paid for the treatment over and over and over again.

          Every cause of action alleged by GEICO is premised entirely on these implausible

  accusations of criminal fraud.1          As detailed below, however, GEICO’s self-serving legal

  conclusions and circular reasoning fail in all respects to serve as plausible bases for alleging

  intentional fraud, and each one of GEICO’s causes of action therefore fail to state a claim as a

  matter of law.

  A.      GEICO CONCLUDES THAT “DIRECT” SUPERVISION IS REQUIRED




  1
   The Counts applicable to Miami Medical are 1 and 28-33 and include a demand for Declaratory Judgment, federal
  and state RICO claims, FDUTPA, Common Law Fraud, and Unjust Enrichment. Each incorporates every prior
  allegation of the Complaint and is entirely premised on the accusation that Miami Medical submitted and received
  payment for knowingly false bills.

                                                         2
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 3 of 21



         GEICO alleges that Miami Medical violated Florida’s Health Care Clinic Act (Fla. Stat. §

  400.9935), based on the conclusory accusation that its Medical Director, Jose Marquez, M.D.

  “never conducted systematic reviews” of Miami Medical’s billings to ensure “that the billing was

  not fraudulent or unlawful” and permitted Miami Medical to “misrepresent” the identities of the

  treating providers. See ECF 1, ¶147-150. GEICO further alleges that criminal fraud was

  committed because the doctors under whose names “virtually all” of the at issue bills were

  submitted – Feijoo and Nodarse – were “most likely” not physically present in the room when in

  each physical therapy service they had prescribed was provided by their assistants. See ECF, ¶296-

  297.

         The heart of GEICO’s criminal indictment against Miami Medical is found in paragraphs

  312-316. Therein, GEICO weaves a tale of statutory divination, starting with Florida’s PIP statute,

  moving next to the Medicare Claims Processing Manual, and ending with the Code of Federal

  Regulations. Through this self-serving journey of creative lawyering, GEICO patches together its

  legal conclusion of when and in what form “direct supervision” is required:

  312. As set forth herein, the No-Fault Law’s billing requirements provide – among other
  things – that all PIP billing must comply with the instructions promulgated by the Centers
  for Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. §
  627.736.

  313. All of the billing that the Defendants submitted through Miami Medical to GEICO,
  including the billing for putative physical therapy services, was submitted on HCFA-1500
  forms.

  314. Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid
  Services for the completion of HCFA-1500 forms, the name of the health care provider who
  actually rendered or directly supervised the underlying physical therapy treatment must be
  listed on the HCFA-1500 form. See, e.g., Medicare Claims Processing Manual, Chapter 26 –
  Completing and Processing Form CMS-1500 Data Set.

  315. To “directly supervise” a physical therapy treatment, a physician “must be present
  in the office suite and immediately available to furnish assistance and direction throughout
  the performance of the procedure. It does not mean that the physician must be present in the

                                                  3
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 4 of 21



  room when the procedure is performed.” See, e.g., Medicare Claims Processing Manual,
  Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R. 410.32.

  316. Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid
  Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually
  “directly supervising” a physical therapy treatment, then the actual name of the person who
  is actually performing the physical therapy treatment must be listed on the HCFA-1500
  form. See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and
  Processing Form CMS 1500 Data Set.

          As the Court can see, the rabbit in GEICO’s hat is placed there in paragraph 315, wherein

  it simply pronounces that the various statutes, regulations and secondary sources to which it

  generally cites, when taken together, demand “direct” supervision and, further, collectively define

  “direct” supervision as being “present in the office suite.”2

          GEICO is certainly entitled to use this legal opinion, however self-serving it may be, to

  justify its denials of PIP bills. But GEICO goes far further, alleging that Miami Medical, by billing

  for physical therapy services under the names of Dr. Feijoo, and/or Dr. Nodarse when it appears

  that both doctors were not always physically present within the room when each such service was

  rendered by their assistants, committed intentional fraud.

          Though GEICO tries to obscure reality with a sheer volume of parties and words, its entire

  allegation of fraud boils down to its purely legal conclusion about the level of supervision required.

  Every “fact” pleaded by GEICO is designed solely to show that it is “improbable” that the doctors’

  level of supervision met the definition of “direct supervision” which GEICO concludes is so

  obviously required that anyone who bills otherwise is a RICO conspirator.

          But if the level of supervision required of a licensed doctor over therapy treatments

  provided for what GEICO calls “low-severity” injuries is not in fact required to be “direct” as

  GEICO has defined it, then GEICO has failed to plausibly allege even one single false


  2
   GEICO actually goes further than this by accusing the doctors of fraud based on the appearance that they were
  not in the same room as each physical therapy service was being provided. See, e.g. ¶734(i-v).

                                                         4
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 5 of 21



  representation, much less the grand criminal conspiracy it breathlessly accuses Miami Medical of

  masterminding.

          This is because, by its own pleading, GEICO concedes that Miami Medical’s bills were

  entirely accurate if in fact Dr. Marquez, Dr. Feijoo and/or Dr. Nodarse provided an appropriate

  level of supervision. GEICO admits that every note reflecting the services provided by

  nonphysician personnel was signed and acknowledged to have been entirely provided by the

  nonphysician personnel who performed them. GEICO could therefore never have paid a single

  bill under the false impression that Dr. Marquez, Dr. Feijoo or Dr. Nodarse had performed them

  personally. See ECF 1, ¶320 (i-x).

          By paying Miami Medical’s bills, GEICO acknowledged that if Dr. Marquez, Dr. Feijoo

  and/or Dr. Nodarse provided an appropriate level of supervision, whatever that may be, then all of

  Miami Medical’s were perfectly accurate and GEICO has failed to allege a plausible basis even to

  deny a single bill.

          But even if GEICO’s self-serving legal conclusion and definition concerning “direct”

  supervision is ultimately determined to be correct, its allegation of knowing fraud cannot be

  considered plausible. GEICO has, at best, only alleged facts to support an inference that Dr.

  Marquez, Dr. Feijoo and/or Dr. Nodarse were not physically in the room while some undefined

  number of more than 23,000 billed services were provided. GEICO has not plead any facts as to

  the level of supervision the doctors actually provided, nor any facts to demonstrate that Miami

  Medical knew they were billing incorrectly (if they even were). In fact, the implausibility of

  knowing fraud is demonstrated by GEICO’s claim not to have known it was fraud, either.

  B.      FRAUD THAT IS OBVIOUS TO EVERYONE EXCEPT GEICO IS
          IMPLAUSIBLE




                                                  5
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 6 of 21



            GEICO alleges criminal fraud on the basis that representations made by Miami Medical

  in its treatment notes were so obviously deficient in every respect that any objectively reasonable

  person reviewing them would have seen immediately that they were entirely fraudulent. (See,

  ECF 1, ¶328-331). Yet in paragraph 883, in support of its claim of justifiable reliance, GEICO

  alleges that it was defrauded because it “did rely” on the “facially-valid documents submitted to

  GEICO” in deciding to issue payments. Both of these allegations cannot plausibly be true at the

  same time.

          A deeper dive into GEICO’s accusations only adds to the confusion. In paragraph 320(i-

  x), GEICO lists “examples” of how Miami Medical’s records “concealed” the identity of the

  person actually performing the physical therapy services billed under Dr. Feijoo and/or Dr.

  Nodarse’s name. Yet, in every single one of these examples, GEICO admits that the therapy notes

  were signed by the person performing the service “in keeping with the fact that the pertinent

  services were performed” by the person who signed them.

          What GEICO is alleging as fraudulent misrepresentation is obviously nothing of the kind.

  The only plausible way GEICO could have been ‘misled” by a single bill of Miami Medical is by

  never looking at them in the first place. GEICO is thus demanding that the Court accept as a

  reasonable standard of PIP claims adjusting (and consumer conduct in general) of blindly paying

  bills for years without reviewing any of the documentation submitted along with them and still be

  free, apparently upon any whim, to later review the same bills and documentation and claim to

  have been “defrauded” by the representations contained therein. In pressing such a standard,

  GEICO is not only asking the Court to excuse insurers from any reasonable diligence, it requires

  the Court to ignore the very regulatory scheme GEICO interprets to arrive at its allegation of

  criminal fraud in the first place.



                                                  6
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 7 of 21



          The PIP statute and other regulations relied upon by GEICO clearly contemplate that

  insurers are meaningfully considering all of the documentation submitted in support of bills for

  services rendered before issuing payment. These statutes and regulations do not exist for insurers

  to cherry-pick portions of them they wish to exploit for their advantage. By attempting to do just

  that, however, GEICO only further exposes the implausibility of its conclusion that records could

  be fraudulent on their face to everyone but GEICO.

  C.      GEICO HAS STATED NO BASIS FOR ANY CAUSE OF ACTION AGAINST
          YARA VAZQUEZ & HAI UZAN

          The only allegations made against Yara Vazquez and Hai Uzan are that they provided

  physical therapy services while employed at Miami Medical at the specific direction of doctors,

  created accurate notes of what they did, and signed their names to every note they created. There

  is not a single averment of fact offered to support that Ms. Vazquez or Mr. Uzan had any role in,

  knowledge of, or responsibility for creating and submitting the HCFA forms which constitute the

  sum total of allegedly false statements made to GEICO. This failure of pleading requires that the

  causes of action against Ms. Vazquez and Mr. Uzan be dismissed in their entirety.

  D.      GEICO’S CLAIMS ARE INSUFFICIENTLY PARTICULAR

          GEICO alleges that 23,636 individual services provided at Miami Medical Health were

  fraudulently billed but offers a potentially different theory as to how for each one by applying

  caveats such as “in many cases” and “to the extent the services were provided at all” when

  describing the fraud alleged to have been committed. Such “and/or” types of caveats with respect

  to the critical allegation renders the Complaint insufficiently particular under Rule 9. Should the

  Court determine that GEICO may proceed with some or all of its action, it is respectfully requested

  that it be required to identify the particular fraud it is alleging with respect to each date of service.

                                      MEMORANDUM OF LAW

                                                     7
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 8 of 21



          To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

  factual matter, which, if accepted as true, would state a claim to relief that is plausible on its face.

  A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

  draw the reasonable inference that the defendant is liable for the misconduct alleged. The court,

  however, is not bound to accept as true a legal conclusion stated as a “factual allegation” in

  the complaint. Asbury v. Slider, 2020 WL 871097, at *2 (M.D. Fla. Feb. 21, 2020), citing

  Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2))(emphases added).

          The “plausibility standard requires that the allegations be more than merely conceivable.”

  Pavic v. Laser Spine Inst., LLC, No. 8:13-CV-02578-EAK, 2014 WL 2707953, at *1 (M.D. Fla.

  June 13, 2014), citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Application of this

  standard follows two analytical principles. First, the court will not presume the truth of a

  complaint's legal conclusions. Second, a complaint's well-pleaded factual allegations must allow

  the court to infer the plausibility, rather than the mere possibility, that the plaintiff is entitled to

  the relief sought.” Pavic v. Laser Spine Inst., LLC, No. 8:13-CV-02578-EAK, 2014 WL 2707953,

  at *1 (M.D. Fla. June 13, 2014) (emphasis added).

  I.      THE SIZE OF GEICO’S COMPLAINT ITSELF EXPOSES ITS IMPLAUSIBILITY

          Cutting through its voluminous folds, GEICO’s Complaint concedes that Florida law alone

  does not clearly define the level of supervision required of a prescribing doctor to bill under his

  name for services provided by nonphysician personnel. There is certainly no provision within the

  PIP statute itself which says as much. This is why GEICO must weave its way across state and

  federal statutes, obscure secondary sources, and the Code of Federal Regulations, to arrive at the

  patchwork of a legal conclusion which is transparently devoted to improving GEICO’s profit

  margin.



                                                     8
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 9 of 21



  A.     Florida’s Health Care Clinic Act

         GEICO starts with Florida’s Health Care Clinic Act, Fla. Stat. § 400.9935, the relevant

  portion of which states:

  (1) Each clinic shall appoint a medical director or clinic director who shall agree in writing
  to accept legal responsibility for the following activities on behalf of the clinic. The medical
  director or the clinic director shall:

  (g) Conduct systematic reviews of clinic billings to ensure that the billings are not fraudulent
  or unlawful. Upon discovery of an unlawful charge, the medical director or clinic director
  shall take immediate corrective action.

         A Medical Director accepts “legal responsibility” for the activities of the clinic by

  conducting “systematic reviews” of the clinic’s billings. Importantly, however, “[t]he Clinic Act

  does not state exactly how thorough a medical director’s systematic review must be…”

  Allstate Ins. Co. v. Vizcay, 826 F.3d 1326, 1332 (11th Cir. 2016).

         Whatever type of systematic review may actually be required (and not even GEICO

  pretends to know), the Florida Administrative Code clearly contemplates that Medical Directors

  are not required to be, nor are they expected to be, physically present within the clinic as the

  treatment for which they are accepting legal responsibility is provided:

  A medical or clinic director may not serve in that capacity for more than a maximum of five
  health care clinics with a cumulative total of more than 200 employees and persons under
  contract with the health care clinic at any given time. A medical or clinic director may not
  supervise a health care clinic more than 200 miles from any other health care clinic
  supervised by the same medical or clinic director.

  Fla. Admin. Code Ann. r. 59A-33.013.

         By expressly permitting doctors to serve simultaneously as the Medical Director of up to

  5 clinics, which can be as many as 200 miles apart, the legislature clearly did not intend to require

  their physical presence in each office as the treatment they are accepting legal responsibility for is

  being provided.

  B.     The PIP Statute
                                                    9
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 10 of 21



          GEICO next moves to the PIP statute, which provides in relevant part that an insurer or

   insured is not required to pay a claim or charges:

   For medical services or treatment billed by a physician and not provided in a hospital unless
   such services are rendered by the physician or are incident to his or her professional services
   and are included on the physician's bill, including documentation verifying that the
   physician is responsible for the medical services that were rendered and billed.

   Fla. Stat. Ann. § 627.736(5)(a)(5)(b.1)(f)(emphasis added).

          The PIP statute does not define what the Florida legislature intended by the phrase

   “incident to” but does, as GEICO points out, refer generally in various places throughout the statute

   to Medicare guidelines. As the Court is no doubt aware, however, the legal paper devoted over

   the decades to interpreting the seemingly simple phrase of “incident to” under Medicare guidelines

   could fill an entire wing of every courthouse in the country. Consider just the “definition” cited

   by United States v. Marder, 208 F. Supp. 3d 1296, 1306–07, fn. 11 (S.D. Fla. 2016): “Incident to

   services” are services that are furnished by other employees of the physician—such as a PA or

   NP—incident to the professional services personally rendered by the physician.”

          In other words, “incident to” services are those that are…“incident to.”

          This lack of clarity within the PIP statute necessarily means that GEICO cannot rely upon

   it to allege that the services provided at Miami Medical were even incorrectly billed, much less

   criminally fraudulent.

   C.     Medicare Manuals and the CFR

          Because the PIP statute does not give GEICO the conclusion it wants, it next turns to a

   Medicare Claims Processing Manual, and from there to the Code of Federal Regulations,

   suggesting that both can be read in conjunction with one another as if they are together this week’s

   People Magazine. Regardless of GEICO’s gloss, however, the complexity of analysis (and




                                                    10
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 11 of 21



   ridiculous number of pages) necessary to achieve its legal conclusion alone demonstrates the

   implausibility of alleging criminal fraud based on a transgression of it.

            For example, far from providing the clarity GEICO claims it does, the Medicare Processing

   Manual states with respect to properly filling in box 31 of the HCFA-1500 form:3

   In the case of a service that is provided incident to the service of a physician or non-physician
   practitioner, when the ordering physician or non-physician practitioner is directly
   supervising the service as in 42 CFR 410.32, the signature of the ordering physician or non-
   physician practitioner shall be entered in item 31. When the ordering physician or non-
   physician practitioner is not supervising the service, then enter the signature of the physician
   or non-physician practitioner providing the direct supervision in item 31.

            Here, for the first time in a guideline conceivably applicable to first party medical bills in

   Florida, we see the word “direct” modifying the word “supervision.” However, in the very next

   sentence, Medicare contradicts itself by eliminating the word “direct” in the first clause. By

   eliminating the word “direct” in the first clause of the next sentence regarding “incident to”

   services, Medicare implies that an ordering physician may be able to supervise an “incident to”

   service without necessarily doing so “directly.”

            This is a reasonable inference because 42 CFR §410.32 outlines 3 different types of

   supervision: General, Direct, and Personal:

   (i) General supervision means the procedure is furnished under the physician’s overall
   direction and control, but the physician’s presence is not required during the performance
   of the procedure. Under general supervision, the training of the nonphysician personnel who
   actually perform the diagnostic procedure and the maintenance of the necessary equipment
   and supplies are the continuing responsibility of the physician.

   (ii) Direct supervision in the office setting means the physician must be present in the office
   suite and immediately available to furnish assistance and direction throughout the perform-
   ance of the procedure. It does not mean that the physician must be present in the room when
   the procedure is performed.

   (iii) Personal supervision means a physician must be in attendance in the room during the
   performance of the procedure.

   3
    It is critical to note again that the “misrepresentation” alleged by GEICO in every claim at issue is that Dr. Feijoo
   or Dr. Nodarse’s name appeared in box 31 of this form. (ECF 1, ¶296).

                                                             11
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 12 of 21




          According to the CFR, “incident to” services “must be furnished under at least a general

   level of physician supervision as defined” in the statute. By referring generally to this portion of

   the CFR and eliminating the word “directly” in the first clause of the second sentence regarding

   box 31 of the HCFA, the Medicare Manual appears to be stating that a physician providing at least

   a general level of supervision may still appropriately bill for services provided by “nonphysician

   personnel” so long as he accepts responsibility for their training and equipment and it is provided

   under his “overall direction and control.” GEICO admits that Dr. Marquez did this much by

   agreeing to act as the Medical Director at Miami Medical Health, and further that Dr. Feijoo and

   Dr. Nodarse actually conducted examinations and prescribed the treatment billed in every instance.

          GEICO’s narrow legal conclusion is that the only circumstance under which a doctor’s name

   may be truthfully inserted in box 31 for “incident to” services rendered by nonphysician personnel

   is if the doctor was in the same room the entire time the services were provided. According to

   GEICO, even if Dr. Marquez, Dr. Feijoo and/or Dr. Nodarse were in the room/office suite for some

   portion of the time and/or always immediately available to personally consult within a few minutes

   of being called, and even if the doctors were reviewing Miami Medical’s records and bills on a

   regular basis, Miami Medical was not permitted to place the doctor’s name inbox 31 of HCFA

   bills.4 GEICO’s fraud accusation alleges that this narrow legal conclusion is so obviously the law

   that Miami Medical and its people knew they were committing criminal fraud by placing the

   doctor’s name in box 31 of HCFA forms.




   4
    Here it is important to note that GEICO only broadly alleges that Dr. Feijoo and Dr. Nodarse could not both have
   been in the same room at the same time as every one of the 23,000plus physical therapy services were provided.
   GEICO provides no facts to support that at least one of them was not always present within the office when each
   service was provided.

                                                           12
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 13 of 21



          But GEICO’s bald legal conclusion is presented as if it is hornbook law without citation to

   caselaw or any statute that specifically stands for it. The obscure and inconsistent mention in a

   two sentence blurb from a Medicare Processing Manual, which actually refers to 3 different kinds

   of supervision, taken in conjunction with multiple state and federal statutes, is not reliable authority

   for the proposition that a doctor must physically be in the room while “incident to services” are

   performed by nonphysician assistants in order for the physician’s name to be inserted into box 31

   of a HCFA form billing for the services.

          The plausibility of GEICO’s fraud accusation is tethered completely to its very narrow,

   complex, and technical legal conclusion. Every single “fact” GEICO offers to argue fraud is

   designed solely to show that the doctors did not provide contemporaneous, in-room supervision of

   every individual service allegedly at issue.

          While GEICO’s “facts” may support a plausible inference that Dr. Marquez, Dr. Feijoo

   and/or Dr. Nodarse was not standing in the same room for the entire time that every one of the

   23,636 services billed were performed, GEICO offers no facts which plausibly demonstrate the

   level of supervision any one of the doctors actually provided over these services. It offers no facts

   to plausibly suggest that each doctor was not providing at least a general level of supervision.

          The absence of any allegation as to the level of supervision the doctors actually provided is

   alone fatal to GEICO’s claim. This is because all of its facts are offered to support the plausibility

   of just its narrow legal conclusion. In other words, by alleging facts which only support its own

   narrow legal conclusion, GEICO has, at best, alleged “the mere possibility” that it is entitled to

   the relief it seeks. Pavic v. Laser Spine Inst., LLC, infra. at *1.

          Note that GEICO’s failure to allege facts concerning the level of supervision the doctors

   actually provided cannot be the result of not knowing them. GEICO alleges in paragraph 882 that



                                                     13
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 14 of 21



   “The Defendants have hired law firms to pursue collection of the fraudulent charges for the

   Fraudulent Services from GEICO and other insurers. These law firms routinely file

   expensive and time-consuming litigation against GEICO and other insurers if the charges

   are not promptly paid in full.”

         Given all of this allegedly routine “expensive and time-consuming litigation” seeking

   “collection of the fraudulent charges” by the Defendants, there must be a plethora of pleadings,

   deposition testimony, and discovery documents (not to mention summary judgment

   motions/orders) which directly reveal the actual level of supervision the doctors provided over the

   services which are the subject of the allegedly fraudulent charges. GEICO must have reams of

   information at this point about where each doctor actually was and what each doctor was actually

   doing on any given day over the course of the last several years when these services were rendered.

   Yet GEICO offers the Court nothing in this regard and limits its factual allegations to those which

   suggest only that it is “improbable” each doctor was physically present as every service billed was

   rendered.

         GEICO’s vagueness is clearly intentional. For example, despite clearly not being concerned

   with an economy of words, the best GEICO musters to suggest that Dr. Nodarse could not have

   been physically present for each service billed under her name is paragraph 300, wherein GEICO

   states: “What is more, in keeping with the fact that Nodarse was only occasionally physically

   present at Miami Medical, simultaneous to her ‘employment’ at Miami Medical, Nodarse was

   simultaneously purporting to provide a massive amount of physical therapy services at another

   health care clinic in Florida.” (emphasis added).

         Why is GEICO being so vague on such a critical point? Why not add a few more paragraphs

   describing what exactly is this “massive” amount of services and exactly where is this mysterious



                                                   14
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 15 of 21



   other clinic? The answers are obvious. GEICO knows that its narrow legal conclusion is exposed

   as absurd if were to acknowledge that the number of services provided by Dr. Nodarse at another

   location are in fact extremely limited and that the other clinic is within a stone’s throw of Miami

   Medical’s office. GEICO’s claim that Dr. Nodarse was trying to commit criminal fraud would be

   entirely undercut if GEICO were to admit such facts, so it carefully crafts its pleading to avoid

   them in order to paint a false picture.

         In short, GEICO has offered a naked legal opinion that the only way a licensed physician

   may properly bill under his/her name for “incident to” services provided by nonphysician

   personnel, regardless of what those services may be, is if he/she was in the room when the service

   was performed. If this legal conclusion is wrong, however, then GEICO has not even alleged a

   single false representation (much less fraud).

         Moreover, if it is a reasonable interpretation of the byzantine layers of statutes and

   regulations which apply here that a general level of supervision also permits a licensed medical

   doctor to bill for “incident to” services performed by nonphysician personnel, then GEICO has

   clearly failed to state a plausible claim that Defendants knowingly submitted any false bills.

         The scienter component of GEICO’s fraud claim, consisting as it does of interpreting

   Medicare guidelines for the proper submission of bills, is most analogous to those most often made

   in the context of the False Claims Act. The universal holding in evaluating the viability of such

   claims is that “if the defendant's interpretation of a statute or regulation was reasonable, and “if

   there is no authoritative contrary interpretation” of the rule, the relator cannot satisfy the

   knowledge requirement under the False Claims Act. United States v. Space Coast Med. Assocs.,

   L.L.P., 94 F. Supp. 3d 1250, 1262–63 (M.D. Fla. 2015)(collecting cases).




                                                    15
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 16 of 21



            GEICO cannot and does not cite to any authoritative interpretation of the PIP statute which

   defines the level of supervision a licensed physician must provide over nonphysician personnel in

   order to bill for their services under the physician’s name.5 But even if GEICO’s opinion in this

   regard is correct, GEICO has failed to allege any facts which plausibly demonstrate that the Miami

   Medical defendants knew they were doing anything wrong.

           Therefore, even if the Court were to credit GEICO with having plausibly alleged that Dr.

   Feijoo and/or Dr. Nodarse’s name appearing in box 31 of the HCFA forms was actually incorrect

   under Florida law, it has still failed to plausibly allege that any such submission was “knowingly”

   false. GEICO points to no notifications provided to Miami Medical, no correspondence, not even

   any denials of payment, in which GEICO or any other insurer suggested that the manner of Miami

   Medical’s billing was incorrect.

           Simply put, the very most GEICO has alleged here is a dispute about the technical accuracy

   of bills. It has alleged no facts which plausibly suggest that any inaccuracy was intentional.

   D.        GEICO’S FDUTPA and Unjust Enrichment Claims Cannot Survive the
             Complaint’s Absence of Plausibility

            GEICO will likely argue that its claims under the FDUTPA statute (§501.201 et. seq.) and

   Unjust Enrichment can ultimately succeed even in the absence of intentional fraud. This does not,

   however, save the claims from the heightened pleading requirements for a fraud claim.

            On June 3, 2019, Chief Judge Moore of the Southern District of Florida dismissed a claim

   by State Farm alleging FDUTPA violations as the result of a physician’s submissions of allegedly

   incorrectly coded bills, and did so pursuant to the heightened pleading requirements for fraud.

   State Farm argued that it need not prove fraud to prevail at trial on its FDUTPA claim. Judge


   5
     Along these lines it is worth noting that indirect supervision is expressly allowed by Florida law for chiropractors
   (such as Dr. Nodarse) over registered chiropractic assistants (such as Yara Vazquez) performing essentially the
   same services which are at issue in this case. See Fla. Sta. §460.4165.

                                                             16
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 17 of 21



   Moore rejected this argument. (See Judge Moore’s Memorandum in State Farm v. Feijoo, et. al.,

   18-cv-23329, ECF Doc. #56). This same reasoning obviously applies equally to GEICO’s unjust

   enrichment claim, as it, too, is based upon an alleged unified course of fraudulent conduct.6

            The implausibility of GEICO’s FDUTPA claim in this case is demonstrated by its admitted

   failure to conduct itself as a reasonable consumer would have under the same circumstances.

   Cluck-U Chicken, Inc. v. Cluck-U Corp., , 2017 WL 10275957, at *9 (M.D. Fla. June 6, 2017),

   citing Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App'x 565, 567 (11th Cir. 2009).

   GEICO’s own Complaint establishes that a consumer acting reasonably in the same circumstances

   would not have been deceived by either Dr. Feijoo or Dr. Nodarse’s name appearing in box 31 of

   the HCFA forms submitted by Miami Medical.

            The only way GEICO could possibly have been “deceived” by either doctor’s name

   appearing in box 31 of the HCFA forms submitted by Miami Medical is if it paid the bills without

   ever reviewing them, given GEICO’s admission that every HCFA bill for therapy was

   accompanied by a therapy note signed by the person who performed the therapy being billed. Not

   only was GEICO’s not the conduct of a reasonable “consumer,” such deliberate myopia directly

   violates the very statutory scheme with which GEICO seeks to blanket itself.

   E.       GEICO Cannot Cherry-pick Only the Portions of Statutes it Likes

            As detailed above, GEICO weaves together portions of various state and federal statutes

   and secondary sources to conjure a legal conclusion on which it bases its allegation of fraud. Yet,




   6
    See also Space Coast Credit Union v. Merrill Lynch, Pierce, Fenner & Smith Inc., 295 F.R.D. 540, 545 (S.D. Fla.
   2013), citing United States ex rel. Citizens United to Reduce & Block Fed. Fraud, Inc. v. Metro. Med. Ctr., No. 89–
   0592–CIV, 1990 WL 10519617, at *3 (S.D.Fla. Jan. 11, 1990) (holding that unjust-enrichment claim based on
   “fraudulent taking of money ... must satisfy Rule 9(b)”).


                                                            17
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 18 of 21



   tellingly, GEICO leaves on the cutting room floor large swaths of the statutes which directly clash

   with the strait jacket GEICO is trying to force upon every medical clinic in Florida.

           For example, the CFR contains “Documentation and Recordkeeping Requirements” which

   clearly contemplate that the payor (be it the federal government or an insurer) will scrutinize

   documentation submitted alongside a HCFA form and individually determine whether the

   treatment being billed was reasonable, necessary, and otherwise compliant with the requirements

   of the statute, before issuing payment. See 42 C.F.R. § 410.32(d)(2).

            This portion of the CFR tracks provisions of Florida’s PIP statute which also clearly

   contemplate that insurers will actually review documentation of services provided before issuing

   payment. Consider § 627.736(6)(b) and § 627.736(4)(i), which detail specific recourse for insurers

   any time they believe a bill has not been submitted with sufficient documentation to justify

   payment.7

           Despite the clear expectation that payors will actually review supporting documentation of

   services before issuing payment, the plausibility of GEICO’s fraud claim is entirely dependent

   upon its having done no such thing. GEICO claims to have been “defrauded” by documentation

   its own Complaint describes as so facially deficient that no one could possibly have reviewed them

   and believed they reflected reimbursable care. (See ECF 1, ¶328-331). But GEICO points merely

   to the information contained in the records which were originally submitted as the sole basis for

   its accusation, rendering it wholly illogical.

           With its circular “facts” GEICO locks itself in an implausible box. The only way GEICO

   could possibly have been “defrauded” by Miami Medical’s bills is if it never looked at them in the




   7
    This recourse includes that provided in § 627.736(6)(b)(1)(e), which expressly allows an insurer to deny payment
   of any charge it feels has been inappropriately upcoded or unbundled as GEICO.

                                                          18
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 19 of 21



   first place. This of course destroys any plausible pretense to “justifiable reliance,”8 and further,

   fails to meet the requirements of Rule 9. In order to pass muster thereunder, a Plaintiff must not

   only describe the author, date, and content of alleged misrepresentations, it must specifically allege

   the manner in which they misled the plaintiff. Johnson Controls, Inc. v. Uribazo, 2012 WL

   6652934, at *2 (S.D. Fla. Dec. 21, 2012)(internal citations omitted). According to GEICO’s own

   Complaint, however, the only manner in which it could possibly have been misled by Defendants’

   bills and records is by not looking at them.

   II.      GEICO ALLEGES NO FACTS AGAINST YARA VAZQUEZ OR HAI UZAN
            IMPLICATING THEM IN ANY FRAUD

            Should the Court not dismiss the Complaint in its entirety, it is respectfully submitted that

   GEICO’s RICO and Common Law Fraud claims against Yara Vazquez and Hai Uzan should be

   dismissed for lack of particularity.

            The only specific allegation made against Ms. Vazquez and Mr. Uzan is that they provided

   a limited range of healthcare services and created accurate notes thereof. There is not a single

   averment of fact offered to support GEICO’s allegation that Ms. Vazquez ever made a single false

   representation of any kind, or had any role in or responsibility for creating and submitting the

   HCFA forms which constitute the sum total of allegedly false statements made to GEICO.

            Having failed to allege any facts supporting its allegation that Ms. Vazquez or Mr. Uzan

   made any false statements or knowingly participated in any aspect of billing, none of GEICO’s

   causes of action against either of them are stated with the required particularity and must be

   dismissed as to them individually. See Brooks v. Blue Cross and Blue Shield of Florida, Inc., 116


   8
    See Urdaneta v. JP Morgan Chase Bank, N.A., 2010 WL 11504729, at *3–4 (S.D. Fla. Jan. 22, 2010)(The recipient of
   a fraudulent misrepresentation is not justified in relying upon its truth if he knows that it is false or its falsity is
   obvious to him).



                                                             19
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 20 of 21



   F.3d 1364, 1380–81(11th Cir.1997)(“[I]n a case involving multiple defendants ... the complaint

   should inform each defendant of the nature of his alleged participation in the fraud.”).

   IiI.    IF ALLOWED TO PROCEED, GEICO MUST PROVIDE A MORE DEFINITE
           STATEMENT

           Exhibit 5 to GEICO’s Complaint purports to identify 23,636 individual services provided

   at Miami Medical, each one of which it alleges to have been fraudulently billed. However, in

   characterizing the fraud alleged to have been committed with respect to each of these services,

   GEICO repeatedly adds the caveats “in many cases” and “to the extent they were provided at all.”

   (See Complaint generally). These caveats create multiple theories of fraud with respect to each

   date of service and render the entire Complaint insufficiently specific. See Urdaneta v. JP Morgan

   Chase Bank, N.A., 2010 WL 11504729, at *2 (S.D. Fla. Jan. 22, 2010)(“By proposing alternative

   theories, Plaintiffs fail to state their fraud claim with specificity.”).

           Accordingly, should the Court find that GEICO’s claim may proceed, it is respectfully

   requested that GEICO be ordered to provide a more definite statement as to which specific

   treatments listed on Exhibit 5 it is alleging were not actually provided.

   III.    CONCLUSION

           GEICO’s motive to manufacture a federal fraud case out of a technical PIP billing dispute

   is transparent. GEICO feels its bottom line is disadvantaged by the statutory PIP scheme actually

   enacted by the Florida legislature and overseen by state courts. All it needs to do in order to

   effectively create the PIP scheme it prefers is let every medical provider in Florida know they will

   be professionally and personally ruined by a massive federal lawsuit accusing them of criminal

   fraud unless they hew to GEICO’s standard. Rules 8 and 9 are the only protection against such

   blatant abuses and GEICO’s Complaint should be dismissed in its entirety.




                                                       20
Case 1:20-cv-22044-JEM Document 24 Entered on FLSD Docket 07/10/2020 Page 21 of 21




                                             Respectfully Submitted,


                                             /s/ Kenneth Schurr_________________
                                             Kenneth Schurr, Esq.
                                             2030 S. Douglas Rd.
                                             Coral Gables, FLA 33134

                                             Andrew P. Baratta (Pa. Bar No. 82250)
                                             Pro Hac Vice Pending
                                             Baratta, Russell & Baratta
                                             3500 Reading Way
                                             Huntingdon Valley, Pa. 19006
                                             215-914-2222
                                             215-914-2118 (facsimile)
                                             andrew@barattarussell.com




                                        21
